                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                                ORLANDO DIVISION

 WESTGATE RESORTS, LTD., a                      :
 Florida
 limited partnership, et al.,                   :   Case No. 18-CV-359-ORL-18-TBS
                                                :
                       Plaintiffs               :
                                                :
        v.                                      :
                                                :
 U.S. CONSUMER ATTORNEYS, P.A..                 :
 et al.
                                                :
                       Defendants.              :

    DEFENDANTS’ MOTION TO APPEAR TELEPHONICALLY AT MEDIATION
       Defendant U.S. Consumer Attorneys, P.A. (“USCA”) and Henry Portner (“Portner”)

(USCA and Portner are collectively herein the “Defendants”), by and through undersigned

counsel, respectfully request, this Court allow Defendants to participate telephonically in

mediation.

       On June 1, 2018, this Court entered a Case Management and Scheduling Order requiring

mediation. [Doc. 23]. On July 24, 2018, this Court reset dates in the previous scheduling order to

require the parties to conduct the mediation hearing on or before September 3, 2019. The

mediation in this case is currently scheduled for August 30, 2019 at 9:30 a.m. at the Greenspoon

Marder offices in Orlando, Florida.

       The parties conducted Mr. Portner’s deposition on August 28, 2019 beginning at 9:00 a.m.

at the Greenspoon Marder offices in Fort Lauderdale, Florida. The deposition concluded at

approximately 8:00 p.m. Mr. Portner has a home in Lake Worth, Florida (about an hour away

from Ft. Lauderdale), and travelled to that home after his deposition concluded.




                                                1
        A State of Emergency has been declared in the State of Florida due to Hurricane Dorian.

On the morning of August 29, 2019, Defendant Portner, who is also the corporate representative

of Defendant USCA, requested to participate in the mediation by phone given the State of

Emergency. Defendant Portner’s reasons include his age, his current poor health, the distance to

travel, his fear of not being able to get gas on the way back from Orlando, his wife having to

“hurricane proof” their house by herself, and the possibility that the storm might strike sooner than

anticipated leaving him stranded. Undersigned counsel notified the mediator’s office of Mr.

Portner’s request. Undersigned counsel also confirmed he would be attending in person.

        The mediator was not opposed to Mr. Portner attending by telephone given the explained

circumstances. The mediator checked with opposing counsel and they said they would not agree

to allow Mr. Portner to attend telephonically. The mediator relayed that this position was based

on the fact that they would be travelling from Fort Lauderdale, and so Mr. Portner should be able

to travel as well.

        In order to appear telephonically, Defendants must demonstrate an “extraordinary

circumstance.”       Mr. Portner believes his reasons, in toto, constitute an “extraordinary

circumstance” which should excuse his personal attendance at the mediation.

        “A motion can show an ‘extraordinary circumstance’ in either of two ways. One
        way is to present an obstacle that is obviously almost insurmountable. A party in a
        body cast is not necessary, but that is the idea. The other is to present a burden not
        overwhelming at first blush and to explain in detail each inference necessary to
        show that the burden on the individual outweighs the burden on the parties, the
        court, and the public of losing a mediation at which each party is physically
        present.” Chancey v. Hartford Life & Acc. Ins. Co., 944 F.Supp.2d 1239, 1241
        (M.D.Fla. 2001).

        Mr. Portner would offer that a Category 4 Hurricane presents an almost insurmountable

circumstance. He understands others are travelling and that the Hurricane is not predicted to hit

until Sunday. But given his other circumstances, i.e. his wife being alone to prep, his age and poor

                                                  2
health, gas issues, and the unexpected nature of the storm, Mr. Portner submits that if not

insurmountable, each detail demonstrates an extreme burden on him which outweighs the burden

on others.

       Mr. Portner is not filing this Motion because the mediation is too far away from where is

presently located or because he believes it will be unsuccessful. Rather, he is filing this Motion

because he is concerned for his health and the safety of his wife. His recent deposition lasting

almost twelve hours indicates he is engaged and participating in this litigation.

       For the foregoing reasons, Defendants USCA and Henry Portner respectfully request to

appear at the mediation via telephone. Undersigned counsel will appear in person.



                                              Respectfully submitted,

                                              THE LAW OFFICES OF BRIAN T. GILES, LLC

                                              /s/ Brian T. Giles
                                              Brian T. Giles (Fla Bar No. 0929751)
                                               Trial Attorney
                                              1470 Apple Hill Road
                                              Cincinnati, Ohio 45230
                                              513-379-2715;
                                              Brian@gilesfirm.com


                             CERTIFICATE OF CONFERENCE
       Undersigned counsel hereby certifies that he spoke via telephone with opposing counsel

to meet and confer on the relief requested in the instant motion. Opposing counsel reiterated the

reasons stated to the mediator, as well as, his belief that mediations are more productive if the

party attends in person (undersigned counsel agrees mediations are generally more productive if

the party attends in person). Opposing counsel proposed continuing the mediation as well, but


                                                 3
given the late hour, this did not appear to practical, either for the mediator who has this on his

schedule for tomorrow or for the parties involved (undersigned counsel travelled from

Cincinnati, Ohio to Fort Lauderdale to Orlando). The parties were unable to reach an agreement

as to the resolution of the motion.

                                               /s/ Brian T. Giles
                                               Brian T. Giles (Fla Bar No. 0929751)


                                 CERTIFICATE OF SERVICE


       I hereby certify that a true and correct copy of the foregoing Motion was filed with the

Clerk of Courts on August 29, 2019 and furnished to all parties and/or counsel of record via

CM/ECF.



                                               /s/ Brian T. Giles
                                               Brian T. Giles (Fla Bar No. 0929751)




                                                  4
